Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Claim Objection is withdrawn due to Applicant’s current amendment.
The 35 U.S.C. 112 second paragraph Rejection is withdrawn due to Applicant’s current amendment.

Election/Restrictions
Applicant's election with traverse of claim 1-9 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II should be examined together because they represent two subcominations essential to a combination.  Plus, subcombinations I and II belonging to the same statutory category…the Applicant further submits that there would not be a serious search and/or examination burden on the Examiner….  This is not found persuasive because claims 1-9 envolve comparing code from two data streams while claims 10-15 envolve inserting code into a second data stream.  Making a comparison of data and inserting data are very different in scope and would require a different search.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) receiving a transaction request via the transaction device addressed to the server; transmitting, in response to the transaction request, a first series of codes with a first data stream associated with the transaction, from the server to the transaction device, the data of the first data stream comprising the first series of codes drawn from a private key associated with the transaction device; and  comparingthe to a second series of codes received with a second data stream by the server from a second communication terminal, said second communication terminal transmitting the second data stream based on a capture of the first data stream from the first communication terminal via the transaction device, wherein the act of comparing triggering, in case of a match between the first and second series of codes, associating the second communication terminal, the transaction device and the transaction, making it possible to issue an authorization to continue the transaction between the second communication terminal and the transaction device associated by the server.   The claims are drawn to comparing data in order to authorize a transaction.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements, as discussed above, of using a server, transaction device and second communication terminal to perform the sending, receiving and comparing steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims recite the same additional elements as the independent claims and as such are only further narrowing the abstract idea.  The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
	Applicant argues “the subject matter of claim 1 proposes a practical application aiming to solve this technical issue by involving a server in the transaction securing process.”  It is unclear 
The Supreme Court has identified a number of considerations as relevant to the evaluation of whether the claimed additional elements amount to an inventive concept. The list of considerations here is not intended to be exclusive or limiting. Additional elements can often be analyzed based on more than one type of consideration and the type of consideration is of no import to the eligibility analysis. Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in in MPEP § 2106.05(a) through (h).
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: 
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Applicant argues “the data transmission from the second communication terminal to the server is not a generic data sending step since the second data stream is directly derived from the first data stream in order to point out the same ongoing transaction.”  It is a generic computer step of comparing data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697